DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims 1-22, the term “barrier” is too broad and does not define the scope of the invention.  For example, in claim 1, the “barrier” could be interpreted as a laminate composite having two substrate layers and a filter layer sandwiched between the two substrate layers.  The “barrier” throughout the claims and the specification seems to direct to many embodiments as a portable air purifying device used in vehicle, automobile, bus, train, airplane, between the seats, on an armrest of an airplane, etc.  Applicant is advised to narrow the scope of the invention to a specific embodiment so that the invention is properly examined.  As a result, after reviewing the specification and the claims, the Examiner interprets the “barrier” of this instant patent application directs to a portable motor vehicle cabin air purifier.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsay (2004/0031248 A1).
Regarding to claim 1, Lindsay teaches an apparatus comprising a “barrier” (10 in Fig. 7) having a first outer surface that faces a first direction (see first air flow arrow), a second outer surface that faces a second direction (see second air flow arrow) opposite the first direction, and a filter layer (70, 72, 74, 76, 78 & 80 in Fig. 6) between the first outer surface and the second outer surface comprising a particulate filtering material (78) which is an HEPA filter.
Regarding to claim 2, Lindsay teaches the particulate filtering material being an HEPA filter which is known in the art to remove 99.9% contaminants in the air stream including bacteria and virus and inherently meet the U.S. National Institute for Occupational Safety and Health (NIOSH) N95 standard of air filtration.
Regarding to claims 3 and 4, Lindsay teaches the “barrier” is a retractable barrier/cover, wherein the “barrie”r is configured to move between a first closed position to a second open position (see the arrow direction of cover (24) in Fig. 1).
Regarding to claims 5-7, Lindsay teaches the “barrier” configured to create at least one compartment in a vehicle or an automobile having at least one seat (see Fig. 7), wherein the “barrier” is configured to separate a first zone in a vehicle from a second zone in the vehicle (see Fig. 7).
Regarding to claim 8, Lindsay shows in Figure 7 that the “barrier” is located between a first seat and a second seat.
Regarding to claim 9, Lindsay teaches the filter layer (78) is replaceable (see Abstract).
Regarding to claim 10, Lindsay teaches the “barrier” being portable (see 10 in Fig. 1). 
Regarding to claims 11-13, Lindsay teaches the “barrier” attached to at least one fastener (56 in Fig. 7) and could be automatically attached/detached as an obvious design modification.
Regarding to claims 16-18, Lindsay teaches the “barrier” being portable and configured to be transported by a user and self-installed using at least one fastener on an arm rest of a vehicle to create at least one partition in the vehicle (see Abstract, Fig. 7), and the user could self-install the portable “barrier” on either the ceiling or the floor of a vehicle, as desired, as an obvious design modification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (2004/0031248 A1), as applied supra, in view of Barbosa (2021/0298973 A1).
Regarding to claims 14, 15 and 19-22, Lindsay discloses the “barrier” (10 in Fig. 7) being manually attached to the at least one fastener (56) and not in response to a request from a computing device.  Barbosa discloses a “barrier” as a portable isolation enclosure (100 in Fig. 1) to contain a person who may have an infectious disease to protect a surrounding population, wherein the isolation enclosure may comprise or be accompanied by a control system implemented in a computer-readable storage device have stored thereon instructions that when executed by one or more processors perform the methods (see paragraphs 0057 & 0058).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adopt the computer-readable storage device as taught by Barbosa in the “barrier” of Lindsay to automatically facilitate the operation of the “barrier” based on the stored instructions to execute the processor to effectively perform the method of fastening the “barrier” onto any desired location in the cabin of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 05, 2022